Title: From John Adams to C. W. F. Dumas, 1 October 1787
From: Adams, John
To: Dumas, Charles William Frederic


          
            Sir.
            Grosvenor Square Octr 1st 1787—
          
          Col. Forrest, informed me last Night that he delivered you the Letter I wrote by him. in which were orders upon the Bankers of Amsterdam to pay you your Salery, till then I was anxous about it, as you make no mention of it in yours of the 25th of Sepr
          
          I am extreamly Sorry to hear of your unfortunate Situation, at the date of that Letter. but hope before this time there is some change for the better
          Inclosed is a Letter to Messrs Willink and Vanstaphorsts directing the necessary Repairs of the Hotel des Etats: But While it is my Wish that the House Should be put into tenantable and decent Repair, let me recommend both to you and to them all the Œconomy consistant with that End for the Sake of that Public we have the Honour to serve
          I have done myself the Honour to write to the President of their High Mightinesses and to Mr Secretary Fagel upon the Subject and have inclosed the Letters to you for Delivering or at least for Conveyance
          be pleased, Sir to present the Compliments of my family to yours and beleive me to be with much Esteem / yours &c &c—
        